Title: To Thomas Jefferson from John Cockle, 7 October 1808
From: Cockle, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York October 7. 1808
                  
                  I pray your Excellencys Consideration to a Letter wrote you some days since; the peculiar Circumstances relative to this affair as communicated to you last Winter are such as to authorise an Expectation, that the prayer thereof ought to be granted; great distress are urged in Extenuation of this additional request. 
                  I have the Honor to be Sir With perfect Consideration your Excellencys Most Obt & very Hble Servant
                  
                     Jno Cockle 
                     
                  
               